DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 are pending in this Office Action.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dong Gui et al., (US 2020/0379182 A1) hereinafter “Gui”.    
Regarding claim 1, Gui disclose an optical apparatus comprising (Gui: Fig. 1A/B, 3A/B and 8A-8D, optical apparatus, see Abstract, ¶¶ [0082]- [0087], [0004]- [0010]): 
a plurality of light-carrying media (Gui: 8A-8D, Fig. 7A/B, plurality of light carrying media 400, ¶¶ [0082]- [0087]); 
a wavelength division multiplexing (WDM) device optically coupled with the plurality of light-carrying media (Gui: Fig. 8A-8D, WDM device, i.e., TTF used for WDM application 350, coupled with plurality of fiber interface 400a ~ 400d, ¶¶ [0082]- [0087]); and 
a lens arranged between the WDM device and a multicore optical fiber (Gui: Fig. 8A-8D, integrated collimator lens array 480 between WDM device 350 and multicore optical fiber 400a ~ 400d, ¶¶ [0082]- [0087]), 
wherein an arrangement of the plurality of light-carrying media and the WDM device are selected to align each of the plurality of light-carrying media with a respective optical core of the multicore optical fiber (Gui: 8A-8D, arrangement of plurality of fiber interface 400a ~ 400d, and WDM 350 is enable to actively align the positionally adjusting one or more of the fiber interface 400 using adjustable mount such that each core of fiber 400a beam 510a or 510d to be align with 410, aligning or adjusting of first plurality of light-carrying media (fiber interface device) 400a-400d independently are aligned, as indicated by first and second adjustment arrows aa1 and aa2, the output 510 is passes through the anti-reflective portion of 192 that is facing second plurality of light carrying media (fiber interface 400, see Fig. 8C and 8D), ¶¶ [0086], [0082]-[0087]).
Regarding claim 3, Gui disclose the optical apparatus of claim 1, wherein the plurality of light-carrying media comprises a plurality of optical waveguides or a plurality of photodiodes (Gui: Fig. 7A-F, 8A-8D, fiber interface 400, include plurality of light-carry media i.e., 400, includes coated section 45 and bare section 456, plurality of optical waveguide or core of fiber 452, ¶¶ [0077]- [0078], [0082]- [0087]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.








Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gui in view of Ed Vail et al., (US 2004/0013431 A1) hereinafter “Vail”. 	
Regarding claim 2, Gui does not expressly disclose the optical apparatus of claim 1, wherein the plurality of light-carrying media comprises a plurality of laser sources.
However, Vail discloses wherein the plurality of light-carrying media comprises a plurality of laser sources (Vail: Fig. 7, light carrying media 20 includes plurality of DFB laser array   ¶¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gui such that the plurality of light-carrying media comprises a plurality of laser sources as taught by Vail so that the array of lasers can transmits a plurality of optical beams and once is converted to combined to a uniform waveform into optical fiber each at a different wavelength. See Vail paragraph [0057] & Prior Art (US 20200204260 A1) Hao Wang et al. as attached.
Allowable Subject Matter









Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.








The following is an examiner’s statement for reasons of allowance because the prior art of records has failed alone or in combination to teach the limitations as heighted below in bold and underlined the prior art such as Dong Gui et al., (US 2020/0379182 A1); Takashi Kato et al. et al., (US 2002/0018627 A1); Karen Hendrix (US 6,008,920 A). 
Regarding claim 17, An optical apparatus comprising:
a plurality of light-carrying media; 
a wavelength division multiplexing (WDM) device optically coupled with the plurality of light-carrying media, wherein the WDM device comprises a Z-block having an input surface in a first plane and an output surface in a second plane, wherein a first surface of the Z-block faces the plurality of light-carrying media; and 
a lens arranged between the WDM device and a multicore optical fiber, wherein a second surface of the Z-block faces the lens, 
wherein an angle between the first plane and the second plane is non-zero, or wherein the angle is substantially zero and different pairs of adjacent light-carrying media of the plurality of the light-carrying media have a different pitch, and 
wherein each of the plurality of light-carrying media is aligned with a respective optical core of the multicore optical fiber.
The following is an examiner’s statement for reasons of allowance because the prior art of records has failed alone or in combination to teach the limitations as heighted below in bold and underlined the prior art such as Dong Gui et al., (US 2020/0379182 A1); Akihiro Takagi et al., (JP 2002277675 A); Ueda Tomohiko et al., (JP 3997915 B2). 
Regarding claim 11, A method of fabricating an optical apparatus, the method comprising: 
arranging a laser die on a substrate, wherein the laser die has multiple channels each configured to generate a respective optical signal at a respective wavelength; 
arranging a Z-block on the substrate, the Z-block comprising an input surface in a first plane and an output surface in a second plane; and 
aligning a multicore optical fiber to the Z-block through a lens, 
wherein a pitch between adjacent channels of the laser die and an angle between the first plane and the second plane are selected to align each optical core of the multicore optical fiber with a respective channel of the laser die.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20200204260 A1	WANG; HAO et al. 
US 20200408993 A1	NAKAYAMA; Kenichi et al.
US 4693544 A		Yamasaki; Tetsuya et al. 
(US 8,488,244 B1) 		Yao Li et al., 
(US 2019/0018253 A1) 	Thomas Schreiber et al., 
(US 2009/0097847 A1)	Kazuhiko Hosomi et al.,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636